DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 34 objected to because of the following informalities:  “said HID” in limitation 1 refers to “HID” defined in limitation 2 which follows it, and in limitation 2 “at least one Human Interface Devises (HID)” appears to be misspelling of “at least one Human Interface Device (HID)”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 39, 42 stand rejected:
Claims 36, 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 36, it recites: “host” “to be interfaced with said HID may be different than user’s selection ….” “host computer to be interfaced with said user audio interface”. The verb “may be” leaves the claim open to the interpretation as to whether or not “host” “to be interfaced with” “HID” is indeed “different” from “host computer to be interfaced with said user audio interface”. This is similar to exemplary language per MPEP 2173.05(d) and/or MPEP 2173(c ).

Regarding claim 42, it recites in the last sentence “said user audio interface may be different than said active host”. The verb “may be” leaves the claim open to the interpretation as to whether or not “user interface” is indeed “different” from the “active host”. This is similar to exemplary language per MPEP 2173.05(d) and/or MPEP 2173(c ).





Claim 39 recites the limitation "the corresponding computer" in the last line.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-25, 28-29, 32-33, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soffer (US 2013/0050084), and further in view of Hefetz (US 2014/0172422).
Regarding claim 23, Soffer does teach a secure audio switch (Title: “SCURE KVM SYSTEM” (a secure audio switch), because the “KVM” according to ¶ 0346 sentence 1:  “Host audio output is coupled into the optional audio amplifier or isolated buffer 63 to assure unidirectional audio signal flow from host to KVM” (KVM is used to facilitate audio data flow))
comprising:
a plurality of host computer interfaces, each for interfacing the secure audio switch with a corresponding host computer, for receiving audio signals from said corresponding host computer (¶ 0050 sentence 1: “provide a secure KVM” (the secure audio switch) “device for supporting a plurality of n host computers” (comprises) “m user displays, user peripheral devices, a keyboard, and a mouse” (host computer interfaces for a plurality of host computers); ¶ 0072 line 3-4: “freeze switch to enable user selection of freeze mode wherein host selected for audio” (and enables user to select a host for audio interfacing));
a user audio interface, for interfacing the secure audio switch with at least one user audio device, wherein said at least one user audio device comprises at least one of a speaker or an earphone (¶ 0302: “Optional audio out switching function 68” (user audio interface) “is coupled to user headset or speakers” (interfacing with a “speaker” and/or “headset” (earphone) user audio device));
a monitor and control unit, for receiving user's selection of a selected one of said plurality of host computer to be interfaced with said user audio interface, and indicating to the user which of said hosts is currently selected to be interfaced with said user audio interface (¶ 0072 line 5: “host selected by the user for KVM interaction” (user to select a host computer for audio interface via secure switch); ¶ 0073 lines 1+:  “further comprising a display” (a monitor) “mountable secure KVM indicator capable of clearly indicating user selected channel” (indicating which host is currently selected by the user; note the “channel” refers to a “host” (¶ 0228 line 4: “user select a channel (or host to interact with”))); and
an audio MUX, receiving user selection of the host selected to be interfaced with said user audio interface from said monitor and control unit, and in response, coupling only said selected host computer interface to said AOC (¶ 0228 sentence 2: “When the user selects a channel (or host to interact with)” (receiving a user selection of a host for interfacing with a user) “the selection is passed to the video switch or multiplexer 121” (an audio MUX) “to couple the appropriate KVM video input port to the display video output port 17” (couples it to an audio output channel) “connected through a video cable 26 to the user display 2 to  display the user selected video channel” (to the user selected host computer’s “channel”)).
Soffer does not specifically disclose:
an Audio Output Channel (AOC), coupled to said user audio interface comprises audio security device to reduce data leak by intentionally reducing data rate capable of flowing through said AOC to a maximum rate comparable to the minimal rate required for reproducing human speech, and forcing audio data flow only in the direction to said user audio interface.
Hefetz does teach:
an Audio Output Channel (AOC), coupled to said user audio interface comprises audio security device to reduce data leak by intentionally reducing data rate capable of flowing through said AOC to a maximum rate comparable to the minimal rate required for reproducing human speech, and forcing audio data flow only in the direction to said user audio interface (¶ 0038: “One aspect of the invention is to provide an audio security device” (an audio security device audio output channel) “for a computer system comprising: an outgoing coding vocoder capable of receiving outgoing audio signal and capable of compressing” (reducing data leak) “said outgoing audio signal to an outgoing low bit-rate” (to a minimal rate) “digital data indicative of human speech” (required for reproducing human speech) “in said outgoing audio signal; and an outgoing decoding vocoder capable of receiving said outgoing low bit-rate digital data, and capable of decompressing said outgoing low bit-rate digital data to a secure outgoing audio signal” (as part of audio output channel function) “wherein the maximum bit-rate” (such that it corresponds to a maximum rate comparable with) “of said outgoing low bit-rate” (the minimal rate) “digital data is intentionally” (intentionally) “                                                                                                                                                                                                                                      limited to bit rate sufficient for transmitting compressed human speech” (for reproducing human speech) and as Fig. 1 shows the direction of data flow is forced to the audio interface)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the “coding vocoder” of Hefetz into the “audio out switching function 68” (output channel ¶ 0302) of Soffer would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer to “hinder[]” “data theft” by using “bit-rate” “well below the capabilities of unprotected audio channel” as disclosed in Hefetz ¶ 0058.

Regarding claim 24, Soffer does teach the secure audio switch of claim 23, further comprising: a user audio input interface, for interfacing the secure audio switch with at least one user audio input device, wherein said at least one user audio input device comprises a microphone ( ¶ 0071: “In some embodiments said audio switching” (the secure audio switch interfacing) “or mixing circuitry further comprises a host microphone” (a microphone input device) “input switching function”).
Soffer does not specifically disclose:
an Audio Input Channel (AIC), coupled to said user audio input interface and to said audio MUX, comprises audio security device to reduce data leak by intentionally reducing data rate capable of flowing through said AIC to a maximum rate comparable to the minimal rate required for reproducing human speech, and forcing audio data flow only in the direction from said user audio input interface, wherein said audio MUX, further coupling only said selected host computer interface to said AIC.
Hefetz does teach:
an Audio Input Channel (AIC), coupled to said user audio input interface and to said audio MUX, comprises audio security device to reduce data leak by intentionally reducing data rate capable of flowing through said AIC to a maximum rate comparable to the minimal rate required for reproducing human speech, and forcing audio data flow only in the direction from said user audio input interface, wherein said audio MUX, further coupling only said selected host computer interface to said AIC (¶ 0038: “One aspect of the invention is to provide an audio security device” (an audio security device audio input channel (AIC) since it is “capable of compressing” “input signal” (claim 1)) “for a computer system comprising: an outgoing coding vocoder capable of receiving outgoing audio signal and capable of compressing” (reducing data leak) “said outgoing audio signal to an outgoing low bit-rate” (to a minimal rate) “digital data indicative of human speech” (required for reproducing human speech) “in said outgoing audio signal; and an outgoing decoding vocoder capable of receiving said outgoing low bit-rate digital data, and capable of decompressing said outgoing low bit-rate digital data to a secure outgoing audio signal” (as part of audio output channel function) “wherein the maximum bit-rate” (such that it corresponds to a maximum rate comparable with) “of said outgoing low bit-rate” (the minimal rate) “digital data is intentionally” (intentionally) “                                                                                                                                                                                                                                   limited to bit rate sufficient for transmitting compressed human speech” (for reproducing human speech) and as Fig. 1 shows the direction of data flow is forced to the audio interface)).
For obviousness to combine Soffer and Hefetz see claim 23.

Regarding claim 25, Soffer does teach the secure audio switch of claim 23, wherein said AOC comprises:
a data diode, forcing audio data flow only to said user audio interface and preventing any data from being transmitted from said user audio interface (¶ 0305 lines 7+: “Combined data stream from keyboard host emulator is unidirectional” (forcing data flow only to user interface by) “and passed to data diodes” (a data diode) “408a, 408b, 408c and 408d based on channel selection commands from controller function 920 through KVM” (in the secure audio switch) “channel select line/lines 23. If host 6a is selected as shown in the illustration, keyboard and mouse data is passed through data diode 408a to first device emulator 330a”).
Soffer does not specifically disclose:
a low pass filter for intentionally reducing data rate capable of flowing through said AOC.
Hefetz does teach:
a low pass filter for intentionally reducing data rate capable of flowing through said AOC (¶ 0197 lines 4+: “For example, a band-pass filter” (a low pass filter) “designed to pass only frequencies used in human speech may limit the band-width” (to reduce data rate) “available for data transmission over the audio channel” (through audio output channel) “Such band-pass filter may be set, for example, to transmit frequencies between 300 and 3,400 Hz and still allows reasonable voice quality of the speech”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “band-pass filter” of Hefetz into the “audio out switching function 68” of Soffer (¶ 0302) would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer to use the “adaptive filter” that “adapts to the specific person currently speaking” as disclosed in Hefetz ¶ 0197 sentence before last.

Regarding claim 28, Soffer does not specifically disclose the secure audio switch of claim 23, wherein said AOC comprises:
an outgoing coding vocoder, for receiving outgoing audio signal from said audio MUX, and compressing said outgoing audio signal to an outgoing low bit- rate digital data indicative of human speech included in said outgoing audio signal;
an outgoing decoding vocoder coupled to said outgoing coding vocoder for receiving said outgoing low bit-rate digital data generated by said outgoing coding vocoder, and decompressing said low bit-rate digital data to a secure outgoing audio signal, wherein a maximum bit-rate of said outgoing low bit-rate digital data is intentionally limited to bit rate sufficient for transmitting compressed human speech, wherein said secure outgoing audio signal reproduces only said human speech included in said outgoing audio signal when the audio security device is operated in a secure mode.
Hefetz does teach:
an outgoing coding vocoder, for receiving outgoing audio signal from said audio MUX, and compressing said outgoing audio signal to an outgoing low bit- rate digital data indicative of human speech included in said outgoing audio signal ( ¶ 0053 lines 1-8: “Another aspect of the invention is to provide a computer system having secure audio” (in a secure mode) “channel comprising: at least a first computer having a first audio output channel; an output coding vocoder” (an outgoing coding vocoder) “capable of receiving output audio signal” (for receiving outgoing audio signal) “from an output audio channel, said output coding vocoder is capable of compressing” (and compressing it) “the output audio signal to an output low bit-rate” (to an outgoing low bit-rate digital data indicative of human speech) “digital data indicative of human speech in the output audio signal”);
an outgoing decoding vocoder coupled to said outgoing coding vocoder for receiving said outgoing low bit-rate digital data generated by said outgoing coding vocoder, and decompressing said low bit-rate digital data to a secure outgoing audio signal, wherein a maximum bit-rate of said outgoing low bit-rate digital data is intentionally limited to bit rate sufficient for transmitting compressed human speech, wherein said secure outgoing audio signal reproduces only said human speech included in said outgoing audio signal when the audio security device is operated in a secure mode (¶ 0053 lines 9+: “an output decoding vocoder” (an outgoing decoding vocoder) “receiving said output low bit-rate” (receiving said outgoing low bit-rate digital data) “digital data and capable of decompressing said output low bit-rate digital data to a secure output audio signal” (to a secure outgoing audio signal) “wherein the maximum bit-rate of said output low bit-rate digital data is intentionally limited to bit rate sufficient for transmitting compressed human speech” (wherein a maximum bit-rate of said outgoing low bit-rate digital data is intentionally limited to bit rate sufficient for transmitting compressed human speech) “and an audio voice sounding peripheral capable of being coupled to the output decoding vocoder”).
For obviousness to combine Soffer and Hefetz see claim 23.

Regarding claim 29, Soffer does teach the secure audio switch of claim 24, wherein said AIC comprises:
a data diode, forcing audio data flow only to said user audio interface and preventing any data from being transmitted from said user audio interface (¶ 0305 lines 7+: “Combined data stream from keyboard host emulator is unidirectional” (forcing data flow only to user interface by) “and passed to data diodes” (a data diode) “408a, 408b, 408c and 408d based on channel selection commands from controller function 920 through KVM” (which “support[s]” “user displays, user peripheral devices, a keyboard, and a mouse” (audio input channels (AIC) ¶ 0050))) “channel select line/lines 23. If host 6a is selected as shown in the illustration, keyboard and mouse data is passed through data diode 408a to first device emulator 330a”).
Soffer does not specifically disclose
a low pass filter for intentionally reducing data rate capable of flowing through said AIC.
Hefetz does teach:
a low pass filter for intentionally reducing data rate capable of flowing through said AIC (¶ 0197 lines 4+: “For example, a band-pass filter” (a low pass filter) “designed to pass only frequencies used in human speech may limit the band-width” (to reduce data rate) “available for data transmission over the audio channel” (through e.g. an audio input channel) “Such band-pass filter may be set, for example, to transmit frequencies between 300 and 3,400 Hz and still allows reasonable voice quality of the speech”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “band-pass filter” of Hefetz into the “audio out switching function 68” of Soffer (¶ 0302) would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer to use the “adaptive filter” that “adapts to the specific person currently speaking” as disclosed in Hefetz ¶ 0197 sentence before last.

Regarding claim 32, Soffer does not specifically disclose the secure audio switch of claim 24, wherein said AIC comprises:
an outgoing coding vocoder, for receiving outgoing audio signal from said user audio input interface, and compressing said outgoing audio signal to an outgoing low bit-rate digital data indicative of human speech included in said outgoing audio signal;
an outgoing decoding vocoder coupled to said outgoing coding vocoder for receiving said outgoing low bit-rate digital data generated by said outgoing coding vocoder, and decompressing said low bit-rate digital data to a secure outgoing audio signal, wherein a maximum bit-rate of said outgoing low bit-rate digital data is intentionally limited to bit rate sufficient for transmitting compressed human speech, wherein said secure outgoing audio signal reproduces only said human speech included in said outgoing audio signal when the audio security device is operated in a secure mode.
Hefetz does teach:
an outgoing coding vocoder, for receiving outgoing audio signal from said user audio input interface, and compressing said outgoing audio signal to an outgoing low bit-rate digital data indicative of human speech included in said outgoing audio signal (¶ 0054 lines 1-8: “In some embodiments the first computer further having a first input audio channel, and the system further comprises: a microphone” (a user audio input interface generating) “for generating input audio signal” (an audio signal) “an input coding vocoder” (to an outgoing coding vocoder) “capable of receiving input audio signal from said microphone, wherein said input coding vocoder is capable of compressing” (for compressing it to) “the input audio signal to an input low bit-rate” (an outgoing low bit-rate digital data indicative of human speech) “digital data indicative of human speech in said input audio signal”);
an outgoing decoding vocoder coupled to said outgoing coding vocoder for receiving said outgoing low bit-rate digital data generated by said outgoing coding vocoder, and decompressing said low bit-rate digital data to a secure outgoing audio signal, wherein a maximum bit-rate of said outgoing low bit-rate digital data is intentionally limited to bit rate sufficient for transmitting compressed human speech, wherein said secure outgoing audio signal reproduces only said human speech included in said outgoing audio signal when the audio security device is operated in a secure mode (¶ 0054 lines 8+: “an input decoding vocoder” (an outgoing decoding vocoder) “receiving said input low bit-rate digital data” (receiving said outgoing low bit-rate digital data) “and capable of decompressing” (to decompress it) “said input low bit-rate digital data to secure input audio signal”(to a secure outgoing audio signal) “wherein the maximum bit-rate of said input low bit-rate digital data is intentionally limited to bit rate sufficient for transmitting compressed human speech” (so that maximum bit-rate of said low bit rate digital data is intentionally limited to bit rate sufficient for transmitting compressed human speech) “and wherein said input decoding vocoder is capable of transmitting said secure input audio signal to an input audio channel of a computer”).
For obviousness to combine Soffer and Hefetz see claim 23.

Regarding claim 33, Soffer does not specifically disclose the secure audio switch of claim 23, wherein: said AOC further comprising a music bypass switch, wherein said music bypass switch temporarily allows said AOC to transfer data above said maximum rate comparable to the minimal rate required for reproducing human speech, to a music maximum rate required allow reproducing music sound quality, higher than voice sound quality while said music bypass switch is activated, and
wherein said monitor and control unit further comprises:
a music ON indicator; and
a music bypass timer, wherein said music bypass timer activates said music bypass switch and said music ON indicator for a preset duration while music ON state is selected by the user.
Hefetz does teach:
the secure audio switch of claim 23, wherein: said AOC further comprising a music bypass switch, wherein said music bypass switch temporarily allows said AOC to transfer data above said maximum rate comparable to the minimal rate required for reproducing human speech, to a music maximum rate required allow reproducing music sound quality, higher than voice sound quality while said music bypass switch is activated (¶ 0040: “In some embodiments the security device further comprises” “a music bypass switch” (a music bypass switch) “and wherein said music bypass switch allows the security device to temporarily transfer data” (e.g. to output channel) “above said maximum bit-rate” (allows transfer of data above the maximum rate) “of the low bit-rate” (required for the “outgoing low bit-rate digital data indicative of human speech” (¶ 0038 line 5)) “digital data while said music bypass switch is activated”; i.e., ¶ 0196 lines 11+: “when the audio content require higher bit rate (such as when music is present) the bit rate is automatically increased” (the increase in “bit rate” is to help reproduce “music” compared to other “audio” e.g. “speech” and/or “voice”)), and
wherein said monitor and control unit (¶ 0162 lines 5-6: “secure USB audio peripheral 680 further comprises a controlling unit 392”)
 further comprises:
a music ON indicator; and a music bypass timer, wherein said music bypass timer activates said music bypass switch and said music ON indicator for a preset duration while music ON state is selected by the user (¶ 0040: “In some embodiments the security device further comprises a music ON switch; a music bypass timer, wherein said music bypass timer is activated by said music ON switch; a music On indicator; and a music bypass switch, wherein said music bypass switch and said music ON indicator are activated by said music timer” (i.e., the music timer activates the music bypass switch and music On indicator); ¶ 0110 lines 6+: “In an exemplary embodiment of the invention the music ON switch 249 is a toggle switch and music bypass is on as long as the music ON switch 249 is in "ON" position. Alternatively, music ON switch 249 is a momentary switch that activates a music bypass timer 240 for a preset duration” (for a preset duration corresponding to the “music On” being in “On” “position”); and furthermore according to ¶ 0118 sentence 1:  “It should be noted that voice ON switch 220 and/or music ON switch 249 may be a "push to talk" or "push to listen" type” (the “music ON” is activated by user)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions associated with “music” (e.g., “music On” “music bypass timer” …etc.) of Hefetz into the “SYSTEM” of Soffer would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer to reproduce “audio content [which] require higher bit rate (such as when music is present)” as disclosed in Hefetz ¶ 0196 lines 11-12 and thus enhance its capabilities to also reproduce music. 

Regarding claim 43, Soffer does teach the secure audio switch of claim 23, wherein said host computer interfaces are USB interfaces (¶ 0045 lines 6+: “Provided is a distributed KVM and peripheral switch where a USB” (USB ports are used for) “keyboard and mouse is emulated to the host interfaces” (host computer interfaces) “of the KVM and peripheral switch and a USB host is emulated to keyboard and mouse interfaces of the KVM and peripheral switch”).

Claim(s) 26, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soffer in view of Hefetz, and further in view of Galand (EP 0070949 B1).
Regarding claim 26, Soffer in view of Hefetz do not specifically disclose the secure audio switch of claim 25, wherein said low pass filter configured to pass only frequencies between 1 and 1000 Hz.
Galand does teach the secure audio switch of claim 25, wherein said low pass filter configured to pass only frequencies between 1 and 1000 Hz (“Description” “FIG. 1 shows the block diagram of a conventional voice coder (vocoder)” “The voice signal to be coded” “passes through a number of filters comprising” “low-pass filter” “1-1000 Hz for example” (a low pass filter to pass only frequencies between 1 and 1000Hz)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of “vocoder” of Galand into the “vocoder” of Hefetz in Soffer in view of Hefetz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer in view of Hefetz to possess frequency range for “transmitting voice and data signals” for “telephone lines” as disclosed in Galand page 10 lines 15-16.

Regarding claim 30, Soffer in view of Hefetz do not specifically disclose the secure audio switch of claim 29, wherein said low pass filter in said AIC configured to pass only frequencies between 1 and 1000 Hz.
Galand does teach the secure audio switch of claim 29, wherein said low pass filter in said AIC configured to pass only frequencies between 1 and 1000 Hz (“Description” “FIG. 1 shows the block diagram of a conventional voice coder (vocoder)” “The voice signal to be coded” “passes through a number of filters comprising” “low-pass filter” “1-1000 Hz for example” (a low pass filter to pass only frequencies between 1 and 1000Hz)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of “vocoder” of Galand into the “vocoder” of Hefetz in Soffer in view of Hefetz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer in view of Hefetz to possess frequency range for “transmitting voice and data signals” “telephone lines” as disclosed in Galand page 10 lines 15-16.

Claim(s) 27, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soffer in view of Hefetz and Galand, and further in view of Takeishi Hiroyuki (EP 2 031 902 A2).
Regarding claim 27, Soffer in view of Hefetz and Galand do not specifically disclose the secure audio switch of claim 26, wherein said low pass filter configured to pass only frequencies between 20 and 600 Hz.
Takeishi Hiroyuki does teach the secure audio switch of claim 26, wherein said low pass filter configured to pass only frequencies between 20 and 600 Hz (“Description”: “frequency range” “human beings can hear is more or less 20 Hz to 20 KHz. In this range, the band division filters 2a to 2e may, for example, be adjusted to allow bands to pass: Filter 2a: a low frequency band such as from 20 Hz to 200 Hz; Filter 2b: a low-to-intermediate frequency band such as from 200 Hz to 600 Hz” (i.e., filters “2a” plus “2b” together pass only frequencies from 20 to 600 Hz)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “band division filters” (low pass filter) of Takeishi Hiroyuki into the “band pass filter” of Hefetz in Soffer in view of Hefetz and Galand, would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer in view of Hefetz and Galand to “amplify” “audio signals in the respective frequency bands in accordance with gain characteristics” “from” “lowest” “to” “highest sound level of each” “audio signal” as disclosed in Hiroyiki page 10 lines 36-37.

Regarding claim 31, Soffer in view of Hefetz do not specifically disclose the secure audio switch of claim 30, wherein said low pass filter in said AIC configured to pass only frequencies between 20 and 600 Hz.
Takeishi Hiroyuki does teach the secure audio switch of claim 30, wherein said low pass filter in said AIC configured to pass only frequencies between 20 and 600 Hz (“Description”: “frequency range” “human beings can hear is more or less 20 Hz to 20 KHz. In this range, the band division filters 2a to 2e may, for example, be adjusted to allow bands to pass: Filter 2a: a low frequency band such as from 20 Hz to 200 Hz; Filter 2b: a low-to-intermediate frequency band such as from 200 Hz to 600 Hz” (i.e., filters “2a” plus “2b” together pass only frequencies from 20 to 600 Hz)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “band division filters” (low pass filter) of Takeishi Hiroyuki into the “band pass filter” of Hefetz in Soffer in view of Hefetz and Galand, would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer in view of Hefetz and Galand to “amplify” “audio signals in the respective frequency bands in accordance with gain characteristics” “from” “lowest” “to” “highest sound level of each” “audio signal” as disclosed in Hiroyiki page 10 lines 36-37.


Claim(s) 34-42, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soffer in view of Hefetz, and further in view of SOFFER3 (US 2015/0356045).

Regarding claim 34, Soffer does teach the secure audio switch of claim 23, wherein: said monitor and control unit further capable of receiving user's selection of a selected one of said plurality of host computer to be interfaced with said HID, and indicating to the user which of said hosts is currently selected to be interfaced with said HID (¶ 0072 line 4: “host selected by the user for KVM interaction” (user to select a host computer for audio interface to interact with “KVM” (HID)); ¶ 0064: “switching first display to first user selected host” (the “display” (monitor) receiving user’s selection of a host computer)); ¶ 0073 lines 1+:  “further comprising a display” (a monitor) “mountable secure KVM indicator capable of clearly indicating user selected channel” (indicating which host is currently selected by the user; note the “channel” refers to a “host” (¶ 0228 line 4: “user select a channel (or host to interact with”)), 
and the secure audio switch further comprising:
at least one Host Emulator (HE) for connecting at least one Human Interface Devises (HID), wherein said HID comprises at least one of keyboard or a mouse (¶ 0305 last sentence: “Device emulators” (at least one Host Emulator (HE)) “to emulate standard keyboard and mouse” (to connect to at least one Human Interface Device comprising of keyboard and/or a mouse)),
wherein said HE is for exchanging bidirectional data with said HID (¶ 0305 last sentence: “Device emulators” (the said Host Emulator (HE)) “to” “emulate standard keyboard and mouse” “and converting incoming keyboard and mouse stream into a standard bi-directional host peripheral protocols” (that engage with each other by exchanging bidirectional data)), 
and generating single unidirectional serial output signals representing commands from said HID; a data diode, forcing flow of said single unidirectional serial output signals only in the direction from said HE  (¶ 0305 lines 4+: “Mouse host emulator 411 is coupled to keyboard host emulator 410 passing mouse 4 commands to combine with keyboard 3 commands” (commands from said HID) “Combined data stream from keyboard host emulator is unidirectional” (generated by single unidirectional serial output signals in the direction from said the “host emulator” (HE)) “and passed to data diodes” (using data diodes) “408a, 408b, 408c and 408d based on channel selection commands from controller function 920 through KVM channel select line/lines 23”) ;
and
a KM MUX, controlled by said monitor and control unit, coupling only one currently selected host computer interface to said data diode (¶ 0228 sentence 2: “When the user selects a channel (or host to interact with)” (receiving a user selection of a host for interfacing with a user) “the selection is passed to the video switch or multiplexer 121” (a KM MUX) “to couple the appropriate KVM video input port” (to couple only the “KVM video” (i.e., that was received from the “data diodes” (¶ 0305)) “to the display video output port 17” “connected through a video cable 26 to the user display 2 to  display the user selected video channel” (to the user selected host computer’s “channel” viewed on the “display” (the said monitor))).
Soffer in view of Hefetz do not specifically disclose:
wherein said plurality of host computer interfaces further capable of converting said single unidirectional serial output signals received from said KM MUX  to bidirectional HID commands to be exchanged with the corresponding host computer.
SOFFER3 does teach:
wherein said plurality of host computer interfaces further capable of converting said single unidirectional serial output signals received from said KM MUX  to bidirectional HID commands to be exchanged with the corresponding host computer (¶ 0130: “User keyboard 15 and pointing device 16 are coupled to the Host Emulator (HE) 27 through USB ports 28 and 29. Host Emulator 27 emulating a computer Human Interface Device (HID) USB stack and is used in order to convert” (converting) “the USB signals” (unidirectional serial output signals) “into bidirectional serial signals “ (into bidirectional HID commands) “coupled through lines 26 to the peripheral multiplexer 39” (by a KM MUX) “Host Emulator 27 may be implemented on a microcontroller, ASIC, FPGA or similar device. Peripheral multiplexer 39” “switches the serial signals into first host Device Emulator (DE) 36a or second host Device Emulator 36b. Device emulators 36x are microcontrollers that are programmed to emulate a composite keyboard and mouse USB device”.).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of the “multiplexer 39” of SOFFER3 into the “multiplexer 121” of Soffer would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer to “implement[]” its “Host Emulator” on a “microcontroller, ASIC, FPGA or similar device” as disclosed in SOFFER3 ¶ 0130 line 8.

Regarding claim 35, Soffer does teach the secure audio switch of claim 34, wherein user's selection of an active host is causing said active host to be selected as both the selected one of said plurality of host computer to be interfaced with said HID, and the selected one of said plurality of host computer to be interfaced with said user audio interface (¶ 0302 lines 4+: “ KVM Channel select line/s 23 preferably controls the audio out switching function 68 host selection” (the “host” “select[ed]” for “KVM” (HID) is the same as the “host” “select[ed]” for “audio out” (audio interface)).

Regarding claim 36, Soffer does teach the secure audio switch of claim 34, wherein user's selection of a selected one of said plurality of host computer to be interfaced with said HID may be different than user's selection of the selected one of said plurality of host computer to be interfaced with said user audio interface (¶ 0072 “In some embodiments said audio switching or mixing circuitry further comprises a freeze switch to enable user selection of freeze mode wherein host selected for audio” (host selected for audio interface) “is different” (is different) “from host selected by the user for KVM” (from host selected for “KVM” (HID)) “interaction”).

Regarding claim 37, Soffer in view of Hefetz do teach the secure audio switch of claim 23, wherein each of said plurality of host computer interfaces is capable of at least:
exchanging bidirectional digital data with the corresponding host computer (Soffer: ¶ 0305 last sentence: “Device emulators”  “to” “emulate standard keyboard and mouse” “and converting incoming keyboard and mouse stream into a standard bi-directional host peripheral protocols” (exchanging bidirectional digital data with host computers)), 
separating audio input data from said bidirectional data (Soffer: ¶ 0072: “In some embodiments said audio switching or mixing circuitry further comprises a freeze switch to enable user selection of freeze mode wherein host selected for audio” (host selected for audio interface and thus audio input) “is different” (is separated) “from host selected by the user for KVM” (from “keyboard and mouse” “stream” associated with the “bi-directional host peripheral protocols” (bidirectional data) because according to ¶ 0305 last sentence: “converting the incoming keyboard and mouse stream into standard bi-directional host peripheral protocols such as USB or PS/2”   ).
Soffer in view of Hefetz do not specifically disclose: 
and transferring said audio input data to said audio MUX.
SOFFER3 does teach:
and transferring said audio input data to said audio MUX (¶ 0049: “In some embodiments, the audio multiplexor multiplexer” (an audio MUX) “capable of receiving” (receives) “input audio signals” (audio input data) “from said external audio connector and switch said input audio signals between said at least first and second host computers. In some embodiments at least one of said at least a first and a second host interfaces is a wireless interface”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “audio” “multiplexer” functionality of SOFFER3 into the “multiplexer 121” (Soffer ¶ 0228) would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer in view of Hefetz to more efficiently “ Manage audio switching and mixing” as disclosed in SOFFER3 ¶ 0147 line 1.

Regarding claim 38, Soffer does not specifically disclose the secure audio switch of claim 37, wherein each of said plurality of host computer interfaces is further capable of converting said audio input data from digital format to analog signal transferred to said audio MUX.
Hefetz does teach the secure audio switch of claim 37, wherein each of said plurality of host computer interfaces is further capable of converting said audio input data from digital format to analog signal transferred to said audio MUX (¶ 0176: “Audio data is received 882” (for all audio input interfaces)  “in digital or analog or digital form” “The low bit-rate digital data” (digital format) “stream is decoded 888 to voice data in digital or analog form” (is converted to analog) “that is transmitted 890 to the destination” (for transfer to e.g. a multiplexer MUX) “of the audio data”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “analog” and “digital” “ports” of Hefetz into the “SYSTEM” of Soffer would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer to benefit from “Both analog and digital audio ports may be protected. Hardware bit-rate limiter protect the system from software hacking” as disclosed in Hefetz abstract last sentence.

Regarding claim 39, Soffer does not specifically disclose the secure audio switch of claim 38, wherein each of said plurality of host computer interfaces is further capable of receiving analog output signal from said audio MUX, converting said analog audio output signal to digital audio output data, and transfer said digital audio output data to the corresponding computer.
Hefetz does teach the secure audio switch of claim 38, wherein each of said plurality of host computer interfaces is further capable of receiving analog output signal from said audio MUX, converting said analog audio output signal to digital audio output data, and transfer said digital audio output data to the corresponding computer (¶ 0018 last 7 lines: “For high quality channels, larger FE may be achieved. When no noise and no interference are present on the line, the FE may depends on the effective number of bits used in the Digital to Analog Converter (DAC) used for producing the analog signal at the transmitter end” (analog audio output from e.g. an MUX ) “and the Analog to Digital Converter (ADC)” (converted to digital audio output) “used for digitizing the signal at the receiving end of the channel”).
For obviousness to combine Soffer and Hefetz see claim 38.

Regarding claim 40, Soffer in view of Hefetz do teach the secure audio switch of claim 34, further comprising:
a plurality of video diodes, each coupled to a corresponding host computer video interface, forcing the flow of said video signals only in the direction from said host computer video interfaces (¶ 0301 lines 13+: “Peripheral selector switch 13 controlled by controller function 20 KVM channel” (e.g. the video channel corresponding to the “KVM channel”) “select line/lines 23 to route just one peripheral data stream through unidirectional” (are provided with data flow which is “unidirectional” (only in the direction from host computer video interfaces) “data diode devices 408a to 408d” (by being coupled to a plurality of video diodes) “into the device emulators 330a to 330d respectively”).
Soffer in view of Hefetz do not specifically disclose:
a plurality of host computer video interfaces, each for interfacing the secure audio switch with a corresponding host computer, for receiving video signals from said corresponding host computer;
a user video interface, for interfacing the secure audio switch with at least one user display;
a video MUX, controlled by said monitor and control unit, for receiving video signals from said video diodes, said video MUX is capable of at least one of: coupling only selected one of said host computer video interfaces with said user video interface, or
combining video signals from at least two host computer video interfaces and send the combined video signal to said at least one user display.
SOFFER3 does teach:
a plurality of host computer video interfaces, each for interfacing the secure audio switch with a corresponding host computer, for receiving video signals from said corresponding host computer (¶ 0042: “the Docking cradle at least one of said at least a first and a second host interfaces” (a plurality of host computer video interfaces) “comprises an internal video conversion function to convert the native video output format of the corresponding host computer” (for interfacing a corresponding host computer to receive “video output” (video signals)) “into another format to be used inside the docking device”);
a user video interface, for interfacing the secure audio switch with at least one user display (¶ 0043: “the video multiplexer is capable of interfacing with at least one primary display” (interfacing video interface with at least one user display) “and at least one secondary display”);
a video MUX, controlled by said monitor and control unit, for receiving video signals from said video diodes (¶ 0035 last 8 lines: “at least one video multiplexer” (video MUX) “to multiplex display data of said first host computer and said second host computer” (for receiving video data from video diodes) “to at least one display output”),
said video MUX is capable of at least one of: 
coupling only selected one of said host computer video interfaces with said user video interface, or
combining video signals from at least two host computer video interfaces and send the combined video signal to said at least one user display (¶ 0045: “In some embodiments, the video multiplexer” (video MUX) “is a video processor capable of combining video signals” (combines video signals) “from said first host computer with video signals of said second host computer” (from at least two host computer video interfaces)).

Regarding claim 41, Soffer does teach the secure audio switch of claim 40, wherein: user's selection of an active host is causing said active host to be selected as: the selected one of said plurality of host computer to be interfaced with said HID, the selected one of said plurality of host computer to be interfaced with said user audio interface, and the selected one of said user video interfaces to be coupled with said user video interface (¶ 0302 lines 4+: “ KVM Channel select line/s 23 preferably controls the audio out switching function 68 host selection” (the “host” “select[ed]” for “KVM” (HID) which comprises of “VIDEO” (video interface) is the same as the “host” “select[ed]” for “audio out” (audio interface)).

Regarding claim 42, Soffer does teach the secure audio switch of claim 40, wherein: user's selection of an active host is causing said active host to be selected as: the selected one of said plurality of host computer to be interfaced with said HID, and the selected one of said user video interfaces to be coupled with said user video interface, but the selected one of said plurality of host computer to be interfaced with said user audio interface may be different than said active host (¶ 0072: “In some embodiments said audio switching or mixing circuitry further comprises a freeze switch to enable user selection of freeze mode wherein host selected for audio” (host selected for audio interface) “is different” (is different) “from host selected by the user for KVM interaction” (from host selected for “KVM” (HID) which comprises of “VIDEO” (video interface) which qualifies it as the active host)).

Regarding claim 44, Soffer in view of Hefetz do not specifically disclose the secure audio switch of claim 34, wherein said HE is a USB host emulator.
SOFFER3 does teach disclose the secure audio switch of claim 34, wherein said HE is a USB host emulator (¶ 0130 sentence 1: “User keyboard 15 and pointing device 16 are coupled to the Host Emulator (HE)” (said HE) “27 through USB” (is a USB host emulator) “ports 28 and 29”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “Host Emulator” coupling technique “through USB” of SOFFER3 into the corresponding one of Soffer in view of Hefetz would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Soffer in view of Hefetz to have their  “Device Emulators” (e.g. keyboard, video and mous) “36x may be adapted to operate in different modes to support different connected host computers running different operating systems” as disclosed in SOFFER3 ¶ 0131 last sentence.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
July 8th 2022.